InterCloud Systems, Inc. 1030 Broad Street, Suite102 Shrewsbury, New Jersey07702 July 9, 2014 Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C.20549 Attention:Ms. Mara L. Ransom Assistant Director RE:InterCloud Systems, Inc. Registration Statement on Form S-1 File No. 333-195433 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, as amended, InterCloud Systems, Inc., a Delaware corporation (the “Registrant”), hereby requests that the effective date of the above referenced Registration Statement be accelerated so that it will become effective at 9:30 a.m., Eastern Daylight Time, on Friday, July 11, 2014, or as soon thereafter as practicable. The Registrant acknowledges that: (a)should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (b)the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (c)the Registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Mark Munro Mark Munro Chief Executive Officer
